Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 1 of 26 PageID# 3304




                    Exhibit 34
                 Conference Notes
                   REDACTED
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 2 of 26 PageID# 3305
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 3 of 26 PageID# 3306
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 4 of 26 PageID# 3307
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 5 of 26 PageID# 3308
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 6 of 26 PageID# 3309
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 7 of 26 PageID# 3310
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 8 of 26 PageID# 3311
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 9 of 26 PageID# 3312
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 10 of 26 PageID# 3313
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 11 of 26 PageID# 3314
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 12 of 26 PageID# 3315
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 13 of 26 PageID# 3316
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 14 of 26 PageID# 3317
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 15 of 26 PageID# 3318
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 16 of 26 PageID# 3319
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 17 of 26 PageID# 3320
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 18 of 26 PageID# 3321
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 19 of 26 PageID# 3322
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 20 of 26 PageID# 3323
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 21 of 26 PageID# 3324
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 22 of 26 PageID# 3325
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 23 of 26 PageID# 3326
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 24 of 26 PageID# 3327
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 25 of 26 PageID# 3328
Case 3:19-cv-00813-REP Document 67-1 Filed 06/26/20 Page 26 of 26 PageID# 3329
